UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 AHCENE ZEMIRI,

           Petitioner,

           v.                                               Civil Action No. 04-2046 (CKK)
 BARACK H. OBAMA, President of the
 United States, et al.,

           Respondents.


                          MERITS HEARING PROCEDURES ORDER
                                     (July 14, 2009)

       This Order sets forth the procedures to be followed in connection with Petitioner’s Merits

Hearing.1 It is, this 14th day of July, 2009, hereby ORDERED that counsel are directed to

carefully review this Order and to comply with each of the following items.

       1. Scheduling. Petitioner’s Merits Hearing is scheduled for August 24, 2009, at 9:30

A.M., to continue on August 25, 2009, at 9:30 A.M.2 In connection with this hearing, the record

for the Court’s consideration shall consist of all evidence identified in the parties’ respective

Witness and Exhibit Lists and Petitioner’s testimony if he decides to testify. Motions for leave to

amend the parties’ respective Witness and Exhibit Lists, Respondents’ Statement of Facts, or the

underlying Factual Return and Traverse, must be filed no later than August 17, 2009. The parties

are on notice that any evidence that has not been identified in the Witness and Exhibit Lists and

disclosed to opposing counsel on or before August 17, 2009, may be excluded from


       1
           This Order supersedes the Court’s June 19, 2009 Order.
       2
        The Court shall notify the parties if any changes to these dates or times become
necessary.
consideration by the Court. The two exceptions to the August 17, 2009 deadline shall be (1)

documents offered solely for the rebuttal of arguments made at the Merits Hearing that could not

reasonably have been anticipated prior to August 17, 2009, or (2) exculpatory information, as to

which Respondents have a continuing obligation to disclose to Petitioner.

       2. Petitioner’s Participation. Petitioner’s counsel shall notify the Court on or before

August 7, 2009, as to whether Petitioner (1) wants to testify at his Merits Hearing, (2) wants to

listen to unclassified opening statements at his Merits Hearing, or (3) does not want to participate

at his Merits Hearing.3

       3. Stipulations. The parties shall confer and submit to the Court all stipulations on

which the parties have agreed, no later than August 10, 2009.

       4. Exhibit Book. On the morning of August 24, 2009, the parties shall present the Court

with a Joint Exhibit Book that contains the exhibits the parties anticipate presenting during

Petitioner’s merits hearing.

       5. Intake Form. Respondents shall ascertain whether there exists an “intake form”

created when the United States took custody of Petitioner. If such a form exists, Respondents

shall produce it to Petitioners’ counsel on or before August 17, 2009, and the form must be

included in the parties’ Exhibit Book as an exhibit. If such a form does not exist, Respondents

shall file a Notice indicating the same on or before August 17, 2009.

       6. List of Contested Issues. The parties shall confer with respect to the contested issues

that they expect to present during the Merits Hearing, and shall submit a Joint List of Contested

       3
          Petitioner’s testimony must take place in Courtroom 15, whereas all other portions of
the Merits Hearing, including unclassified opening statements to which Petitioner may choose to
listen, shall occur in Courtroom 28A.

                                                 2
Issues to the Court on or before August 17, 2009.

       7. Guantanamo Review Panel. Respondents’ counsel shall file a Notice on August 21,

2009, indicating whether the Guantanamo Review Panel has made any decisions relating to

Petitioner.

       8. Merits Hearing Procedures.

       (A) Opening Statements. The parties shall begin with unclassified opening statements,

with Respondents presenting their unclassified opening statement first. The parties shall confer

prior to August 17, 2009, to determine whether there are any disagreements as to what

information may be considered unclassified, and to resolve the same. If Petitioner chooses to

listen to the unclassified opening statements, Petitioner shall be responsible for translators and

Respondents shall be responsible for all other logistical arrangements. Following unclassified

opening statements, the parties shall present classified opening statements, with Respondents

presenting their classified opening statement first.

       (B) Presentation of Evidence. The Court shall require an issue-by-issue evidentiary

presentation. Accordingly, Respondents shall make a presentation on a contested issue relevant

to Petitioner’s detention. Petitioner shall then respond to Respondents’ presentation through a

presentation of evidence and argument. Finally, Respondents may respond to Petitioner’s

presentation in rebuttal. The parties shall repeat this sequence for each contested issue raised by

Respondents. Petitioner shall then be given the opportunity to present a contested issue relevant

to his detention that was not argued by the parties in the foregoing sequence, followed by a

presentation by Respondents, and Petitioner’s rebuttal. The parties shall repeat this sequence for

each contested issue raised by Petitioner. The Court expects that counsel for Petitioner and


                                                  3
Respondents will use electronic presentation devises to present their documentary evidence to the

Court. The parties should contact John Cramer, Office of Information Technology, to discuss the

equipment available to the parties.

       (C) Closing Statements. The parties shall present classified closing statements.

Respondents shall present their closing argument first, followed by Petitioner. Respondents shall

be allowed to make a rebuttal closing argument.

       9. Unanticipated issues. If any unanticipated issues arise during the weekend prior to

August 24, 2009, the parties shall first confer and attempt to reach a resolution. If the issue

cannot be resolved, the proponent of the issue shall FAX to Chambers by no later than 7:15 P.M.

on August 23, 2009, a succinct statement of the issue and legal authority, if applicable. The

opposing party shall FAX by no later than 7:45 A.M. on August 24, 2009, a contrary position

statement with legal authority, if applicable.

       SO ORDERED.

Date: July 14, 2009

                                                                      /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                  4